IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,649-01


EX PARTE GREGORY BARNETT GRIGGS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 28466  IN THE 13TH JUDICIAL DISTRICT COURT 
FROM NAVARRO COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
sexual assault of an elderly person and sentenced to life imprisonment and a ten thousand dollar fine. 
After the Tenth Court of Appeals reversed his conviction, this Court reversed the Tenth Court and
upheld his conviction on petition for discretionary review.  Griggs v. State, 213 S.W.3d 923 (Tex.
Crim. App. 2007).
	On May 21, 2008, this Court remanded these applications to the trial court for additional
findings of fact and conclusions of law on Applicant's claim of ineffective assistance of counsel. 
On September 15, 2008, the trial court made supplemental findings of fact and conclusions of law
that were based on the affidavit from trial counsel.  The trial court recommended that relief be
denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.
	It is so ordered on this the 8th day of October, 2008.

Filed: October 8, 2008
Do not publish